Citation Nr: 0830671	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, characterized as Osgood-
Schlatter's disease.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder injury, characterized as bursitis and 
traumatic arthritis of the right shoulder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 1962 to March 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).   

In a rating decision of September 1970, the RO denied 
entitlement to service connection for bursitis and traumatic 
arthritis of the right shoulder and for inactive Osgood-
Schlatter's disease, bilateral.  The appellant did not 
perfect a timely substantive appeal and that decision became 
final.  

In a prior decision of August 2000, the RO denied the 
appellant's application to reopen claims of entitlement to 
service connection for bursitis and traumatic arthritis of 
the right shoulder, and for inactive Osgood-Schlatter's 
disease, bilateral.  The appellant did not appeal that 
decision.  

Since the time of the aforementioned rating decisions, the 
appellant has again submitted additional evidence in an 
attempt to reopen his claims.  The RO has found such evidence 
neither new nor material, and the current appeal ensued.  

In an August 2005 statement, the appellant raised the issues 
of a collar bone condition (claimed as an acromioclavicular 
condition (AC) affecting the neck), and a digestive condition 
(claimed as obesity).  The appellant also raised the issue of 
a heart condition in a November 2005 statement.  The RO has 
not addressed these issues and they are referred back to that 
office for appropriate action. 

In this decision, the Board reopens the claims on appeal and, 
for the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the appellant of any further action required on his part.

FINDINGS OF FACT

1.  In a decision dated in August 2000, the RO denied the 
appellant's claims of entitlement to service connection for 
bursitis and traumatic arthritis of the right shoulder and 
for inactive Osgood-Schlatter's disease, bilateral; the 
appellant did not appeal that determination.

2.  Additional evidence received since the last unappealed 
rating decision in August 2000 includes material that is not 
cumulative or redundant of evidence previously of record and 
which, by itself or in connection with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating claims for a right shoulder disability and a 
bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The decision of the RO in August 2000 denying the 
appellant's claims to reopen for service connection for 
bursitis of the right shoulder and for inactive Osgood-
Schlatter's disease, bilateral, is final.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2007).

2.  New and material evidence has been submitted to reopen 
the claims of service connection for a right shoulder 
disability and a bilateral knee disability. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§  
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In view of the 
Board's favorable decision in this appeal to reopen the 
claims for service connection for a right shoulder disability 
and a bilateral knee disability, further assistance is 
unnecessary to aid the appellant in substantiating his claim.  
Assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 

New and Material Evidence

As to the application to reopen the claim of entitlement to 
service connection for a right shoulder disability and a 
bilateral knee disability, it is contended on behalf of and 
by the appellant that these pre-existing conditions were 
permanently aggravated by the rigors of physical training 
while in service, and they have continued to bother him since 
that time.  It is also requested that the appellant be 
afforded the benefit of the doubt. 

A claim of entitlement to service connection for a right 
shoulder disability and a bilateral knee disability was 
previously denied by the RO in a September 1970 rating 
decision.  Specifically, the RO denied the appellant's claims 
based on a lack of evidence showing that his claimed pre-
existing conditions were aggravated or permanently worsened 
by any incidents or injuries while in-service.  He did not 
appeal that decision.  In July 2000, the appellant sought to 
reopen his claims for a right shoulder injury and a bilateral 
knee disability.  In an August 2000 rating decision, the RO 
denied the appellant's claims to reopen because the medical 
evidence submitted was not new and material, and did not 
relate to the appellant's claimed conditions.  He did not 
appeal that decision.  Accordingly, the August 2000 decision 
is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
last unappealed decision in light of the totality of the 
record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the rating 
decision in question and finds that the evidence includes, 
for the first time, two medical opinions stating that the 
appellant's shoulder and knee conditions are "as likely as 
not" caused from service.  See statement from Dr. Hendrix, 
Abilene Diagnostic Clinic, and statement from Dr. McGee, 
D.O., dated July 2006.  Additional evidence received includes 
medical records from the Social Security Administration, 
which are replete with references to diagnoses and treatment 
related to the appellant's current right shoulder and knee 
disabilities.  

Given the fact that the claim was previously denied due to a 
lack of evidence of establishing diagnoses and permanent 
aggravation, the Board finds that the additional medical 
evidence which addresses both of these prior problems is both 
new and material as defined by regulation.  38 C.F.R. § 
3.156(a).  The claims are reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for bursitis and traumatic 
arthritis of the right shoulder, is reopened and the appeal 
is granted to this extent.

New and material evidence having been submitted, a claim of 
entitlement to service connection for inactive Osgood-
Schlatter's disease, bilateral, is reopened and the appeal is 
granted to this extent.


REMAND

As to entitlement to service connection for a right shoulder 
disability, claimed as bursitis and traumatic arthritis, 
records show complaints of right shoulder pain beginning 
prior to service in 1962.  Post-service reservist records, 
dated from 1964 to 1966, show numerous subjective complaints 
of right shoulder pain, and specific diagnoses of crepitance 
and traumatic arthritis of the right acromioclavicular joint 
(See Medical Examination report, November 22, 1964).  Post-
service medical records received from the Social Security 
Administration also document chronic right shoulder pain.  
The appellant has also submitted the aforementioned medical 
opinions, both of which state that the appellant's shoulder 
problems were more likely than not caused from service.  
However, the issues of pre-existing injury and permanent 
aggravation have not been specifically addressed by a medical 
examiner.  Accordingly, the Board finds that a remand to 
obtain a VA medical opinion is necessary.  38 U.S.C.A. § 
5103A(d) (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).

Similarly, as to entitlement to service connection for a 
bilateral knee disorder, service medical records show the 
appellant's complaints and/or treatment for knee pain 
starting in 1962.  Chondromalacia of the right and left knee 
was noted upon entrance in September 1962; the appellant was 
placed on a trial of duty.  Post-service reservist records, 
dated from 1964 to 1966, show numerous subjective complaints 
of bilateral knee pain.  Moreover, an August 1965 letter from 
the reservist training center revealed that the appellant 
aggravated his left knee the while on Active Duty for 
Training.  Post-service medical records received from the 
Social Security Administration also document chronic knee 
pain, joint effusion, and a torn medial meniscus of the left 
knee (resulting from a September 2000 work-related incident).  
Finally, the appellant has submitted the aforementioned 
medical opinions, both of which state that the appellant's 
knee problems were more likely than not caused from service.  
Again, while opinions as to nexus were given, such opinions 
have not been obtained from a VA physician.  Moreover, the 
issues of pre-existing injury and permanent aggravation have 
not been specifically addressed by a medical examiner. 
Accordingly, the Board finds that a remand to obtain a VA 
medical opinion is necessary.   38 U.S.C.A. § 5103A; 
Rabideau, supra.


Accordingly, the case is REMANDED for the following actions:

1.  Afford the appellant appropriate VA 
examinations to identify all current 
disabilities underlying the appellant's 
current complaints of: 1) a right 
shoulder disability (to include bursitis 
and traumatic arthritis) and, 2) a 
bilateral knee disability (to include 
Osgood-Schlatter's disease), and to 
express an opinion as to whether it is as 
likely as not that: 

a.	the conditions began in service; 

b.	the conditions existed prior to entry 
into service; and

c.	the conditions increased in severity 
beyond their natural progression 
during service.  

The examiner(s) should provide a 
rationale for the opinions.

Notes:  When providing answers to the 
above questions, the examiner(s) should 
comment on the service medical records 
documentation of complaints and/or 
treatment for right shoulder pain and 
knee pain starting in 1962, the November 
22, 1964 medical examination (reservist) 
documenting crepitance and arthritis of 
the acromioclavicular joint, and 
traumatic arthritis of both knees, as 
well as the recent opinions received from 
Drs. McGee and Hendrix, and the Social 
Security Administration records.  

The examiner(s) are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner(s) are requested to provide 
a rationale for all opinions expressed

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the appellant until he is notified 
by the RO or AMC; however, the appellant is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky, supra.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


